NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
NORBERT J. CEBULA,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,_
Resp0ndent.
2006-3312
Petition for review of the Merit Syste1ns Pr0tecti0n
Board in PH0752050531-I-1.
ON MOTION
0 R D E R
Norbert J. Cebu1a moves for leave to have the decision
in his case deleted from the inter11et.
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is denied.

CEBULA V. VA
FOR THE COURT
2
 1 8  /s/ Jan Horba1y
Date J an Horbaly
cc: N0rbert J. Cebula
S
David F. D’Alessandris, Esq.
Clerk
§
3 3
§91r-
§§
PEALS FER
L ClRCU|T
MAR 1 B2U11
.|ANl'l0HBAI.Y
Cl.l~]I(